
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.1


Annex A


         TUESDAY MORNING CORPORATION
  
  
2008 LONG-TERM EQUITY INCENTIVE PLAN

--------------------------------------------------------------------------------



TABLE OF CONTENTS

 
   
  Page

ARTICLE I

 

ESTABLISHMENT, PURPOSE AND DURATION

  A-1    

1.1

 

Establishment

 
A-1    

1.2

 

Purpose of the Plan

  A-1    

1.3

 

Duration of the Plan

  A-1

ARTICLE II

 

DEFINITIONS

 
A-1    

2.1

 

Affiliate

 
A-1    

2.2

 

Award

  A-1    

2.3

 

Award Agreement

  A-1    

2.4

 

Board

  A-1    

2.5

 

Change of Control

  A-1    

2.6

 

Code

  A-2    

2.7

 

Committee

  A-2    

2.8

 

Company

  A-2    

2.9

 

Corporate Change

  A-2    

2.10

 

Covered Employee

  A-2    

2.11

 

Director

  A-2    

2.12

 

Disability

  A-2    

2.13

 

Dividend Equivalent

  A-3    

2.14

 

Effective Date

  A-3    

2.15

 

Employee

  A-3    

2.16

 

Exchange Act

  A-3    

2.17

 

Exempt Person

  A-3    

2.18

 

Fair Market Value

  A-3    

2.19

 

Fiscal Year

  A-3    

2.20

 

Freestanding SAR

  A-3    

2.21

 

Full Value Award

  A-3    

2.22

 

Holder

  A-3    

2.23

 

Incumbent Director

  A-4    

2.24

 

ISO

  A-4    

2.25

 

Minimum Statutory Tax Withholding Obligation

  A-4    

2.26

 

NSO

  A-4    

2.27

 

Option

  A-4    

2.28

 

Optionee

  A-4    

2.29

 

Option Price

  A-4    

2.30

 

Other Stock-Based Award

  A-4    

2.31

 

Parent Corporation

  A-4    

2.32

 

Performance-Based Compensation

  A-4    

2.33

 

Performance Goals

  A-4    

2.34

 

Performance Stock Award

  A-4    

2.35

 

Performance Unit Award

  A-4    

2.36

 

Period of Restriction

  A-4    

2.37

 

Plan

  A-4    

2.38

 

Restricted Stock

  A-5    

2.39

 

Restricted Stock Award

  A-5    

2.40

 

RSU

  A-5    

2.41

 

RSU Award

  A-5

A-i

--------------------------------------------------------------------------------



 
   
  Page    

2.42

 

SAR

  A-5    

2.43

 

Section 409A

  A-5    

2.44

 

Stock

  A-5    

2.45

 

Subsidiary Corporation

  A-5    

2.46

 

Substantial Risk of Forfeiture

  A-5    

2.47

 

Tandem SAR

  A-5    

2.48

 

Ten Percent Stockholder

  A-5    

2.49

 

Termination of Employment

  A-5    

2.50

 

Third Party Service Provider

  A-5

ARTICLE III

 

ELIGIBILITY AND PARTICIPATION

 
A-5    

3.1

 

Eligibility

 
A-5    

3.2

 

Participation

  A-6

ARTICLE IV

 

GENERAL PROVISIONS RELATING TO AWARDS

 
A-6    

4.1

 

Authority to Grant Awards

 
A-6    

4.2

 

Dedicated Shares; Maximum Awards

  A-6    

4.3

 

Shares That Count Against Limit

  A-6    

4.4

 

Non-Transferability

  A-7    

4.5

 

Requirements of Law

  A-7    

4.6

 

Changes in the Company's Capital Structure

  A-7    

4.7

 

Election Under Section 83(b) of the Code

  A-10    

4.8

 

Forfeiture for Cause

  A-10    

4.9

 

Forfeiture Events

  A-10    

4.10

 

Award Agreements

  A-10    

4.11

 

Amendments of Award Agreements

  A-10    

4.12

 

Rights as Stockholder

  A-11    

4.13

 

Issuance of Shares of Stock

  A-11    

4.14

 

Restrictions on Stock Received

  A-11    

4.15

 

Compliance With Section 409A

  A-11    

4.16

 

Source of Shares Deliverable Under Awards

  A-11    

4.17

 

Date of Grant

  A-11

ARTICLE V

 

OPTIONS

 
A-11    

5.1

 

Authority to Grant Options

 
A-11    

5.2

 

Type of Options Available

  A-11    

5.3

 

Option Agreement

  A-11    

5.4

 

Option Price

  A-12    

5.5

 

Duration of Option

  A-12    

5.6

 

Amount Exercisable

  A-12    

5.7

 

Exercise of Option

  A-12    

5.8

 

Notification of Disqualifying Disposition

  A-12    

5.9

 

No Rights as Stockholder

  A-12    

5.10

 

$100,000 Limitation on ISOs

  A-13

ARTICLE VI

 

STOCK APPRECIATION RIGHTS

 
A-13    

6.1

 

Authority to Grant SAR Awards

 
A-13    

6.2

 

Type of Stock Appreciation Rights Available

  A-13    

6.3

 

General Terms

  A-13    

6.4

 

SAR Agreement

  A-13

A-ii

--------------------------------------------------------------------------------



 
   
  Page    

6.5

 

Term of SAR

  A-13    

6.6

 

Exercise of Freestanding SARs

  A-13    

6.7

 

Exercise of Tandem SARs

  A-14    

6.8

 

Payment of SAR Amount

  A-14    

6.9

 

Termination of Employment or Affiliation

  A-14

ARTICLE VII

 

RESTRICTED STOCK AWARDS

 
A-14    

7.1

 

Restricted Stock Awards

 
A-14    

7.2

 

Restricted Stock Award Agreement

  A-14    

7.3

 

Holder's Rights as Stockholder

  A-15

ARTICLE VIII

 

RESTRICTED STOCK UNIT AWARDS

 
A-15    

8.1

 

Authority to Grant RSU Awards

 
A-15    

8.2

 

RSU Award

  A-15    

8.3

 

RSU Award Agreement

  A-15    

8.4

 

Dividend Equivalents

  A-15    

8.5

 

Form of Payment Under RSU Award

  A-15    

8.6

 

Time of Payment Under RSU Award

  A-15

ARTICLE IX

 

PERFORMANCE STOCK AWARDS AND PERFORMANCE UNIT AWARDS

 
A-15    

9.1

 

Authority to Grant Performance Stock Awards and Performance Unit Awards

 
A-15    

9.2

 

Performance Goals

  A-16    

9.3

 

Time of Establishment of Performance Goals

  A-16    

9.4

 

Written Agreement

  A-17    

9.5

 

Form of Payment Under Performance Unit Award

  A-17    

9.6

 

Time of Payment Under Performance Unit Award

  A-17    

9.7

 

Holder's Rights as Stockholder With Respect to a Performance Stock Award

  A-17    

9.8

 

Increases Prohibited

  A-17    

9.9

 

Stockholder Approval

  A-17    

9.10

 

Dividend Equivalents

  A-17

ARTICLE X

 

OTHER STOCK-BASED AWARDS

 
A-17    

10.1

 

Authority to Grant Other Stock-Based Awards

 
A-17    

10.2

 

Value of Other Stock-Based Award

  A-17    

10.3

 

Payment of Other Stock-Based Award

  A-17    

10.4

 

Termination of Employment or Affiliation

  A-17

ARTICLE XI

 

SUBSTITUTION AWARDS

 
A-18

ARTICLE XII

 

ADMINISTRATION

 
A-18    

12.1

 

Awards

 
A-18    

12.2

 

Authority of the Committee

  A-18    

12.3

 

Decisions Binding

  A-19    

12.4

 

No Liability

  A-19

ARTICLE XIII

 

AMENDMENT OR TERMINATION OF PLAN

 
A-19    

13.1

 

Amendment, Modification, Suspension, and Termination

 
A-19    

13.2

 

Awards Previously Granted

  A-19

ARTICLE XIV

 

ACCELERATION OF VESTING FOR CERTAIN AWARDS ON CHANGE IN CONTROL OF THE COMPANY

 
A-19

A-iii

--------------------------------------------------------------------------------



 
   
  Page

ARTICLE XV

 

MISCELLANEOUS

  A-20    

15.1

 

Unfunded Plan/No Establishment of a Trust Fund

 
A-20    

15.2

 

No Employment Obligation

  A-20    

15.3

 

Tax Withholding

  A-20    

15.4

 

Indemnification of the Committee

  A-21    

15.5

 

Gender and Number

  A-21    

15.6

 

Severability

  A-21    

15.7

 

Headings

  A-21    

15.8

 

Other Compensation Plans

  A-21    

15.9

 

Retirement and Welfare Plans

  A-21    

15.10

 

Other Awards

  A-21    

15.11

 

Successors

  A-22    

15.12

 

Law Limitations/Governmental Approvals

  A-22    

15.13

 

Delivery of Title

  A-22    

15.14

 

Inability to Obtain Authority

  A-22    

15.15

 

Investment Representations

  A-22    

15.16

 

Persons Residing Outside of the United States

  A-22    

15.17

 

Arbitration of Disputes

  A-22    

15.18

 

No Fractional Shares

  A-22    

15.19

 

Governing Law

  A-22

A-iv

--------------------------------------------------------------------------------





TUESDAY MORNING CORPORATION
2008 LONG-TERM EQUITY INCENTIVE PLAN


ARTICLE I

ESTABLISHMENT, PURPOSE AND DURATION


        1.1    Establishment.    The Company hereby establishes an incentive
compensation plan, to be known as the "Tuesday Morning Corporation 2008
Long-Term Equity Incentive Plan", as set forth in this document. The Plan
permits the grant of Options, SARs, Restricted Stock, RSUs, Performance Stock
Awards, Performance Unit Awards and Other Stock-Based Awards. The Plan shall
become effective on the later of (a) the date the Plan is approved by the Board
and (b) the date the Plan is approved by the stockholders of the Company (the
"Effective Date").

        1.2    Purpose of the Plan.    The Plan is intended to promote the
long-term growth and profitability of the Company by providing certain
directors, officers, and key Employees of, and certain other key individuals who
perform services for, the Company and its Affiliates with incentives to maximize
stockholder value and otherwise contribute to the success of the Company and
enabling the Company to attract, retain and reward the best available persons
for positions of substantial responsibility.

        1.3    Duration of the Plan.    The Plan shall continue indefinitely
until it is terminated pursuant to Section 13.1. No Awards may be granted under
the Plan on or after the tenth anniversary of the Effective Date. The applicable
provisions of the Plan will continue in effect with respect to an Award granted
under the Plan for as long as such Award remains outstanding.


ARTICLE II

DEFINITIONS


        The words and phrases defined in this Article shall have the meaning set
out below throughout the Plan, unless the context in which any such word or
phrase appears reasonably requires a broader, narrower or different meaning.

        2.1   "Affiliate" means any corporation, partnership, limited liability
company or association, trust or other entity or organization which, directly or
indirectly, controls, is controlled by, or is under common control with, the
Company. For purposes of the preceding sentence, "control" (including, with
correlative meanings, the terms "controlled by" and "under common control
with"), as used with respect to any entity or organization, shall mean the
possession, directly or indirectly, of the power (a) to vote more than fifty
percent (50%) of the securities having ordinary voting power for the election of
directors of the controlled entity or organization, or (b) to direct or cause
the direction of the management and policies of the controlled entity or
organization, whether through the ownership of voting securities or by contract
or otherwise.

        2.2   "Award" means, individually or collectively, a grant under the
Plan of Options, SARs, Restricted Stock, RSUs, Performance Stock Awards,
Performance Unit Awards, and Other Stock-Based Awards, in each case subject to
the terms and provisions of the Plan.

        2.3   "Award Agreement" means an agreement that sets forth the terms and
conditions applicable to an Award granted under the Plan.

        2.4   "Board" means the board of directors of the Company.

        2.5   "Change in Control" means the occurrence of one of the following
events:

        (a)   if any "person" or "group" as those terms are used in
Sections 13(d) and 14(d) of the Exchange Act, other than an Exempt Person, is or
becomes the "beneficial owner" (as defined in Rule 13d-3 under the Exchange
Act), directly or indirectly, of securities of the Company

A-1

--------------------------------------------------------------------------------



representing 50% or more of the combined voting power of the Company's then
outstanding securities; or

        (b)   the stockholders of the Company approve a merger or consolidation
of the Company with any other corporation, other than a merger or consolidation
(1) which would result in all or a portion of the voting securities of the
Company outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) more than 50% of the combined voting power of the voting
securities of the Company or such surviving entity outstanding immediately after
such merger or consolidation or (2) by which the corporate existence of the
Company is not affected and following which the Company's chief executive
officer and directors retain their positions with the Company (and constitute at
least a majority of the Board);

        (c)   the stockholders of the Company approve a plan of complete
liquidation of the Company or an agreement for the sale or disposition by the
Company of all or substantially all the Company's assets, other than a sale to
an Exempt Person; or

        (d)   the individuals who are Incumbent Directors cease for any reason
to constitute a majority of the members of the Board.

        2.6   "Code" means the United States Internal Revenue Code of 1986, as
amended from time to time.

        2.7   "Committee" means (a) in the case of an Award granted to a
Director, the Board, and (b) in the case of any other Award granted under the
Plan, a committee of at least two persons, who are members of the Compensation
Committee of the Board and are appointed by the Compensation Committee of the
Board, or, to the extent it chooses to operate as the Committee, the
Compensation Committee of the Board. Each member of the Committee in respect of
his or her participation in any decision with respect to an Award that is
intended to satisfy the requirements of section 162(m) of the Code must satisfy
the requirements of "outside director" status within the meaning of
section 162(m) of the Code; provided, however, that the failure to satisfy such
requirement shall not affect the validity of the action of any committee
otherwise duly authorized and acting in the matter. For all purposes of the
Plan, the Chief Executive Officer of the Company shall be deemed to be the
"Committee" with respect to Awards granted by him or her pursuant to
Section 4.1.

        2.8   "Company" means Tuesday Morning Corporation, a Delaware
corporation, or any successor (by reincorporation, merger or otherwise).

        2.9   "Corporate Change" shall have the meaning ascribed to that term in
Section 4.6(c).

        2.10 "Covered Employee" means an Employee who is a "covered employee,"
as defined in section 162(m) of the Code and the regulations or other guidance
promulgated by the Internal Revenue Service under section 162(m) of the Code, or
any successor statute.

        2.11 "Director" means a director of the Company who is not an Employee.

        2.12 "Disability" means as determined by the Committee in its discretion
exercised in good faith, (a) in the case of an Award that is exempt from the
application of the requirements of Section 409A, a physical or mental condition
of the Holder that would entitle him to payment of disability income payments
under the Company's long-term disability insurance policy or plan for employees
as then in effect; or in the event that the Holder is a Director or is not
covered, for whatever reason, under the Company's long-term disability insurance
policy or plan for employees or in the event the Company does not maintain such
a long-term disability insurance policy, "Disability" means a permanent and
total disability as defined in section 22(e)(3) of the Code and (b) in the case
of an Award that is not exempt from the application of the requirements of
Section 409A, (i) the Holder is unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
that can be expected to result in death or can be expected to last for a
continuous period of not less

A-2

--------------------------------------------------------------------------------




than 12 months, or (ii) the Holder is, by reason of any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, receiving
income replacement benefits for a period of not less than three months under an
accident and health plan covering employees of the Company. A determination of
Disability may be made by a physician selected or approved by the Committee and,
in this respect, the Holder shall submit to an examination by such physician
upon request by the Committee.

        2.13 "Dividend Equivalent" means a payment equivalent in amount to
dividends paid to the Company's stockholders.

        2.14 "Effective Date" shall have the meaning ascribed to that term in
Section 1.1.

        2.15 "Employee" means (a) a person employed by the Company or any
Affiliate as a common law employee or (b) a person who has agreed to become a
common law employee of the Company or any Affiliate and is expected to become
such within six (6) months from the date of a determination made for purposes of
the Plan.

        2.16 "Exchange Act" means the Securities Exchange Act of 1934, or any
successor act, and the rules and regulations thereunder, as such laws, rules and
regulations may be amended from time to time.

        2.17 "Exempt Person" means (a) Madison Dearborn Capital
Partners II, L.P., (b) any person, entity or group controlling, controlled by or
under common control with the entity named in clause (a), or (c) any employee
benefit plan of the Company or a trustee or other administrator or fiduciary
holding securities under an employee benefit plan of the Company.

        2.18 "Fair Market Value" of the Stock as of any particular date means,

        (a)   if the Stock is traded on a stock exchange,

          (i)  and if the Stock is traded on that date, the closing sale price
of the Stock on that date; or

         (ii)  and if the Stock is not traded on that date, the closing sale
price of the Stock on the last trading date immediately preceding that date;

        as reported on the principal securities exchange on which the Stock is
traded; or

        (b)   if the Stock is traded in the over-the-counter market,

          (i)  and if the Stock is traded on that date, the average between the
high bid and low asked price on that date; or

         (ii)  and if the Stock is not traded on that date, the average between
the high bid and low asked price on the last trading date immediately preceding
that date;

as reported in such over-the-counter market; provided, however, that (x) if the
Stock is not so traded, or (y) if, in the discretion of the Committee, another
means of determining the fair market value of a share of Stock at such date
shall be necessary or advisable, the Committee may provide for another method or
means for determining such fair market value, which method or means shall comply
with the requirements of a reasonable valuation method as described under
Section 409A.

        2.19 "Fiscal Year" means the Company's fiscal year.

        2.20 "Freestanding SAR" means a SAR that is granted pursuant to
Article VI independently of any Option.

        2.21 "Full Value Award" means an Award other than in the form of an ISO,
NSO, or SAR, and which is settled by the issuance of shares of Stock.

        2.22 "Holder" means a person who has been granted an Award or any person
who is entitled to receive shares of Stock or cash under an Award.

A-3

--------------------------------------------------------------------------------



        2.23 "Incumbent Director" means:

        (a)   a member of the Board on the Effective Date; or

        (b)   an individual:

        (1)   who becomes a member of the Board after the Effective Date;

        (2)   whose appointment or election by the Board or nomination for
election by the Company's stockholders is approved or recommended by a vote of
at least two-thirds of the then serving Incumbent Directors (as defined herein);
and

        (3)   whose initial assumption of service on the Board is not in
connection with an actual or threatened election contest.

        2.24 "ISO" means an Option that is intended to be an "incentive stock
option" that satisfies the requirements of section 422 of the Code.

        2.25 "Minimum Statutory Tax Withholding Obligation" means, with respect
to an Award, the amount the Company or an Affiliate is required to withhold for
federal, state, local and foreign taxes based upon the applicable minimum
statutory withholding rates required by the relevant tax authorities.

        2.26 "NSO" means an Option that is intended to be a "nonqualified stock
option" that does not satisfy the requirements of section 422 of the Code.

        2.27 "Option" means an option to purchase Stock granted pursuant to
Article V.

        2.28 "Optionee" means a person who has been granted an Option or any
other person who is entitled to exercise an Option under the Plan.

        2.29 "Option Price" shall have the meaning ascribed to that term in
Section 5.4.

        2.30 "Other Stock-Based Award" means an equity-based or equity-related
Award not otherwise described by the terms and provisions of the Plan that is
granted pursuant to Article X.

        2.31 "Parent Corporation" means any corporation (other than the Company)
in an unbroken chain of corporations ending with the Company if, at the time of
the action or transaction, each of the corporations other than the Company owns
stock possessing 50 percent or more of the total combined voting power of all
classes of stock in one of the other corporations in the chain.

        2.32 "Performance-Based Compensation" means compensation under an Award
that satisfies the requirements of section 162(m) of the Code for deductibility
of remuneration paid to Covered Employees.

        2.33 "Performance Goals" means one or more of the criteria described in
Section 9.2 on which the performance goals applicable to an Award are based.

        2.34 "Performance Stock Award" means an Award designated as a
performance stock award granted pursuant to Article IX.

        2.35 "Performance Unit Award" means an Award designated as a performance
unit award granted pursuant to Article IX.

        2.36 "Period of Restriction" means the period during which Restricted
Stock is subject to a substantial risk of forfeiture (based on the passage of
time, the achievement of Performance Goals, or upon the occurrence of other
events as determined by the Committee, in its discretion), as provided in
Article VII.

        2.37 "Plan" means the Tuesday Morning Corporation 2008 Long-Term Equity
Incentive Plan, as set forth in this document as it may be amended from time to
time.

A-4

--------------------------------------------------------------------------------



        2.38 "Restricted Stock" means shares of restricted Stock issued or
granted under the Plan pursuant to Article VII.

        2.39 "Restricted Stock Award" means an authorization by the Committee to
issue or transfer Restricted Stock to a Holder.

        2.40 "RSU" means a restricted stock unit credited to a Holder's ledger
account maintained by the Company pursuant to Article VIII.

        2.41 "RSU Award" means an Award granted pursuant to Article VIII.

        2.42 "SAR" means a stock appreciation right granted under the Plan
pursuant to Article VI.

        2.43 "Section 409A" means section 409A of the Code and Department of
Treasury rules and regulations issued thereunder.

        2.44 "Stock" means the common stock of the Company, $0.01 par value per
share (or such other par value as may be designated by act of the Company's
stockholders).

        2.45 "Subsidiary Corporation" means any corporation (other than the
Company) in an unbroken chain of corporations beginning with the Company if, at
the time of the action or transaction, each of the corporations other than the
last corporation in an unbroken chain owns stock possessing 50 percent or more
of the total combined voting power of all classes of stock in one of the other
corporations in the chain.

        2.46 "Substantial Risk of Forfeiture" shall have the meaning ascribed to
that term in Section 409A.

        2.47 "Tandem SAR" means a SAR that is granted in connection with a
related Option pursuant to Article VI, the exercise of which shall require
forfeiture of the right to purchase a share of the Stock under the related
Option (and when a share of the Stock is purchased under the Option, the Tandem
SAR shall similarly be canceled).

        2.48 "Ten Percent Stockholder" means an individual who, at the time the
Option is granted, owns stock possessing more than ten percent (10%) of the
total combined voting power of all classes of stock or series of the Company or
of any Parent Corporation or Subsidiary Corporation. An individual shall be
considered as owning the stock owned, directly or indirectly, by or for his
brothers and sisters (whether by the whole or half blood), spouse, ancestors and
lineal descendants; and stock owned, directly or indirectly, by or for a
corporation, partnership, estate or trust, shall be considered as being owned
proportionately by or for its stockholders, partners or beneficiaries.

        2.49 "Termination of Employment" means, in the case of an Award other
than an ISO, the termination of the Award recipient's employment relationship
with the Company and all Affiliates. "Termination of Employment" means, in the
case of an ISO, the termination of the Employee's employment relationship with
all of the Company, any Parent Corporation, any Subsidiary Corporation and any
parent or subsidiary corporation (within the meaning of section 422(a)(2) of the
Code) of any such corporation that issues or assumes an ISO in a transaction to
which section 424(a) of the Code applies.

        2.50 "Third Party Service Provider" means any consultant, agent,
representative, advisor, or independent contractor who renders services to the
Company or an Affiliate.


ARTICLE III

ELIGIBILITY AND PARTICIPATION


        3.1    Eligibility.    Except as otherwise specified in this
Section 3.1, the persons who are eligible to receive Awards under the Plan,
other than ISOs, are key Employees, Directors and Third Party Service Providers.
Only those persons who are, on the dates of grant, key employees of the Company
or any Parent Corporation or Subsidiary Corporation are eligible for grants of
ISOs under the Plan. Awards

A-5

--------------------------------------------------------------------------------



other than ISOs, Performance Stock Awards or Performance Units Awards may also
be granted to a person who is expected to become a key Employee within six
months.

        3.2    Participation.    Subject to the terms and provisions of the
Plan, the Committee may, from time to time, select the eligible persons to whom
Awards shall be granted and shall determine the nature and amount of each Award.


ARTICLE IV

GENERAL PROVISIONS RELATING TO AWARDS


        4.1    Authority to Grant Awards.    The Committee may grant Awards to
those key Employees and other eligible persons as the Committee shall from time
to time determine, under the terms and conditions of the Plan. Subject only to
any applicable limitations set out in the Plan, the number of shares of Stock or
other value to be covered by any Award to be granted under the Plan shall be as
determined by the Committee in its sole discretion. The Chief Executive Officer
of the Company is authorized to grant Awards (other than awards pursuant to
Article IX) as inducements to hire prospective Employees who will not be
officers of the Company or any Affiliate and subject to Section 16 of the
Exchange Act but such awards shall not exceed 100,000 shares of Stock per Fiscal
Year. On an annual basis, the Committee also may delegate to the Chief Executive
Officer of the Company the ability to grant Awards (other than Awards pursuant
to Article IX) to eligible persons who are not officers or Directors of the
Company or any Affiliate and subject to the provisions of the Exchange Act.

        4.2    Dedicated Shares; Maximum Awards.    

        (a)   The aggregate number of shares of Stock with respect to which
Awards may be granted under the Plan is 2,500.000.

        (b)   The aggregate number of shares of Stock with respect to which Full
Value Awards may be granted under the Plan is 2,500,000.

        (c)   The aggregate number of shares of Stock with respect to which ISOs
may be granted under the Plan is 2,500,000.

        (d)   The maximum number of shares of Stock with respect to which ISOs
may be granted to an Employee during a Fiscal Year is 1,000,000. The maximum
number of shares of Stock with respect to which NSOs may be granted to an
Employee, Director or Third Party Service Provider during a Fiscal Year is
1,000,000. The maximum number of shares of Stock with respect to which SARs may
be granted to an Employee, Director or Third Party Service Provider during a
Fiscal Year is 1,000,000. The maximum number of shares of Stock with respect to
which Performance Stock Awards may be granted to an Employee, Director or Third
Party Service Provider during a Fiscal Year is 1,000,000. The maximum number of
shares of Stock with respect to which Performance Unit Awards payable in shares
of Stock may be granted to an Employee, Director or Third Party Service Provider
during a Fiscal Year is 1,000,000. The maximum value of cash with respect to
which Performance Unit Awards payable in cash may be granted to an Employee,
Director or Third Party Service Provider during a Fiscal Year, determined as of
the dates of grants of the Performance Unit Awards, is $5,000,000.

        (e)   Each of the foregoing numerical limits stated in this Section 4.2
shall be subject to adjustment in accordance with the provisions of Section 4.6.

        4.3    Shares That Count Against Limit.    

        (a)   If shares of Stock are withheld from payment of an Award to
satisfy tax obligations with respect to the Award, such shares of Stock will
count against the aggregate number of shares of Stock with respect to which
Awards may be granted under the Plan.

A-6

--------------------------------------------------------------------------------



        (b)   If shares of Stock are tendered in payment of an Option Price of
an Option, such shares of Stock will not be added to the aggregate number of
shares of Stock with respect to which Awards may be granted under the Plan.

        (c)   To the extent that any outstanding Award is forfeited or cancelled
for any reason or is settled in cash in lieu of shares of Stock, the shares of
Stock allocable to such portion of the Award may again be subject to an Award
granted under the Plan.

        (d)   When a SAR is settled in shares of Stock, the number of shares of
Stock subject to the SAR under the SAR Award Agreement will be counted against
the aggregate number of shares of Stock with respect to which Awards may be
granted under the Plan as one share for every share subject to the SAR,
regardless of the number of shares used to settle the SAR upon exercise.

        4.4    Non-Transferability.    Except as specified in the applicable
Award Agreement or in a domestic relations court order, an Award shall not be
transferable by the Holder (whether for consideration or otherwise) other than
by will or under the laws of descent and distribution, and shall be exercisable,
during the Holder's lifetime, only by him or her. Any attempted assignment of an
Award in violation of this Section 4.4 shall be null and void. In the discretion
of the Committee, any attempt to transfer an Award other than under the terms of
the Plan and the applicable Award Agreement may terminate the Award. No ISO
granted under the Plan may be sold, transferred, pledged, assigned or otherwise
alienated or hypothecated, other than by will or by the laws of descent and
distribution. Further, all ISOs granted to an Employee under the Plan shall be
exercisable during his or her lifetime only by the Employee, and after that
time, by the Employee's heirs or estate.

        4.5    Requirements of Law.    The Company shall not be required to sell
or issue any shares of Stock under any Award if issuing those shares of Stock
would constitute or result in a violation by the Holder or the Company of any
provision of any law, statute or regulation of any governmental authority.
Specifically, in connection with any applicable statute or regulation relating
to the registration of securities, upon exercise of any Option or pursuant to
any other Award, the Company shall not be required to issue any shares of Stock
unless the Committee has received evidence satisfactory to it to the effect that
the Holder will not transfer the shares of Stock except in accordance with
applicable law, including receipt of an opinion of counsel satisfactory to the
Company to the effect that any proposed transfer complies with applicable law.
The determination by the Committee on this matter shall be final, binding and
conclusive. The Company may, but shall in no event be obligated to, register any
shares of Stock covered by the Plan pursuant to applicable securities laws of
any country or any political subdivision. In the event the shares of Stock
issuable on exercise of an Option or pursuant to any other Award are not
registered, the Company may imprint on the certificate evidencing the shares of
Stock any legend that counsel for the Company considers necessary or advisable
to comply with applicable law, or, should the shares of Stock be represented by
book or electronic entry rather than a certificate, the Company may take such
steps to restrict transfer of the shares of Stock as counsel for the Company
considers necessary or advisable to comply with applicable law. The Company
shall not be obligated to take any other affirmative action in order to cause or
enable the exercise of an Option or any other Award, or the issuance of shares
of Stock pursuant thereto, to comply with any law or regulation of any
governmental authority.

        4.6    Changes in the Company's Capital Structure.    

        (a)   The existence of outstanding Awards shall not affect in any way
the right or power of the Company or its stockholders to make or authorize any
or all adjustments, recapitalizations, reorganizations or other changes in the
Company's capital structure or its business, any merger or consolidation of the
Company, any issue of bonds, debentures, preferred or prior preference shares
ahead of or affecting the Stock or Stock rights, the dissolution or liquidation
of the Company, any sale or transfer of all or any part of its assets or
business or any other corporate act or proceeding, whether of a similar
character or otherwise.

A-7

--------------------------------------------------------------------------------



        (b)   If the Company shall effect a subdivision or consolidation of
Stock or other capital readjustment, the payment of a Stock dividend, or other
increase or reduction of the number of shares of Stock outstanding, without
receiving compensation therefor in money, services or property, then (1) the
number, class or series and per share price of Stock subject to outstanding
Options or other Awards under the Plan shall be appropriately adjusted (subject
to the restriction in Section 4.11 prohibiting repricing) in such a manner as to
entitle a Holder to receive upon exercise of an Option or other Award, for the
same aggregate cash consideration, the equivalent total number and class or
series of Stock the Holder would have received had the Holder exercised his or
her Option or other Award in full immediately prior to the event requiring the
adjustment, and (2) the number and class or series of Stock then reserved to be
issued under the Plan shall be adjusted by substituting for the total number and
class or series of Stock then reserved that number and class or series of Stock
that would have been received by the owner of an equal number of outstanding
shares of Stock of each class or series of Stock as the result of the event
requiring the adjustment.

        (c)   If while unexercised Options or other Awards remain outstanding
under the Plan (1) the Company shall not be the surviving entity in any merger,
consolidation or other reorganization (or survives only as a subsidiary of an
entity other than an entity that was wholly-owned by the Company immediately
prior to such merger, consolidation or other reorganization), (2) the Company
sells, leases or exchanges or agrees to sell, lease or exchange all or
substantially all of its assets to any other person or entity (other than an
entity wholly-owned by the Company), (3) the Company is to be dissolved or
(4) the Company is a party to any other corporate transaction (as defined under
section 424(a) of the Code and applicable Department of Treasury regulations)
that is not described in clauses (1), (2) or (3) of this sentence (each such
event is referred to herein as a "Corporate Change"), then, except as otherwise
provided in Article XIV, an Award Agreement or another agreement between the
Holder and the Company (provided that such exceptions shall not apply in the
case of a reincorporation merger or conversion), or as a result of the
Committee's effectuation of one or more of the alternatives described below,
there shall be no acceleration of the time at which any Award then outstanding
may be exercised, and no later than ten days after the approval by the
stockholders of the Company of such Corporate Change, the Committee, acting in
its sole and absolute discretion without the consent or approval of any Holder,
shall act to effect one or more of the following alternatives, which may vary
among individual Holders and which may vary among Awards held by any individual
Holder (provided that, with respect to a reincorporation merger or conversion in
which Holders of the Company's ordinary shares will receive the same percentage
of shares of the successor corporation as such percentage of shares of the
Company held by the Holder, none of such alternatives shall apply and, without
Committee action, each Award shall automatically convert into a similar award of
the successor corporation exercisable for the same percentage of ordinary shares
of the successor as the Award was exercisable for ordinary shares of Stock of
the Company):

        (1)   accelerate the time at which some or all of the Awards then
outstanding may be exercised so that such Awards may be exercised in full for a
limited period of time on or before a specified date (before or after such
Corporate Change) fixed by the Committee, after which specified date all such
Awards that remain unexercised and all rights of Holders thereunder shall
terminate;

        (2)   require the mandatory surrender to the Company by all or selected
Holders of some or all of the then outstanding Awards held by such Holders
(irrespective of whether such Awards are then exercisable under the provisions
of the Plan or the applicable Award Agreement evidencing such Award) as of a
date, before or after such Corporate Change, specified by the Committee, in
which event the Committee shall thereupon cancel such Award and the Company
shall pay to each such Holder an amount of cash per share equal to the

A-8

--------------------------------------------------------------------------------






excess, if any, of the per share price offered to stockholders of the Company in
connection with such Corporate Change over the exercise prices under such Award
for such shares;

        (3)   with respect to all or selected Holders, have some or all of their
then outstanding Awards (whether vested or unvested) assumed or have a new award
of a similar nature substituted for some or all of their then outstanding Awards
under the Plan (whether vested or unvested) by an entity which is a party to the
transaction resulting in such Corporate Change and which is then employing such
Holder or which is affiliated or associated with such Holder in the same or a
substantially similar manner as the Company prior to the Corporate Change, or a
parent or subsidiary of such entity, provided that (A) such assumption or
substitution is on a basis where the excess of the aggregate fair market value
of the Stock subject to the Award immediately after the assumption or
substitution over the aggregate exercise price of such Stock is equal to the
excess of the aggregate fair market value of all Stock subject to the Award
immediately before such assumption or substitution over the aggregate exercise
price of such Stock, and (B) the assumed rights under such existing Award or the
substituted rights under such new Award, as the case may be, will have the same
terms and conditions as the rights under the existing Award assumed or
substituted for, as the case may be;

        (4)   provide that the number and class or series of Stock covered by an
Award (whether vested or unvested) theretofore granted shall be adjusted so that
such Award when exercised shall thereafter cover the number and class or series
of Stock or other securities or property (including, without limitation, cash)
to which the Holder would have been entitled pursuant to the terms of the
agreement or plan relating to such Corporate Change if, immediately prior to
such Corporate Change, the Holder had been the holder of record of the number of
shares of Stock then covered by such Award; or

        (5)   make such adjustments to Awards then outstanding as the Committee
deems appropriate to reflect such Corporate Change (provided, however, that the
Committee may determine in its sole and absolute discretion that no such
adjustment is necessary).

        In effecting one or more of the alternatives set out in paragraphs (3),
(4) or (5) immediately above, and except as otherwise may be provided in an
Award Agreement, the Committee, in its sole and absolute discretion and without
the consent or approval of any Holder, may accelerate the time at which some or
all Awards then outstanding may be exercised.

        (d)   In the event of changes in the outstanding Stock by reason of
recapitalizations, reorganizations, mergers, consolidations, conversion,
combinations, exchanges or other relevant changes in capitalization occurring
after the date of the grant of any Award and not otherwise provided for by this
Section 4.6, any outstanding Award and any Award Agreement evidencing such Award
shall be subject to adjustment by the Committee in its sole and absolute
discretion as to the number and price of Stock or other consideration subject to
such Award. In the event of any such change in the outstanding Stock, the
aggregate number of shares of Stock available under the Plan may be
appropriately adjusted by the Committee, whose determination shall be
conclusive.

        (e)   After a merger of one or more corporations into the Company or
after a consolidation of the Company and one or more corporations in which the
Company shall be the surviving corporation, each Holder shall be entitled to
have his Restricted Stock appropriately adjusted based on the manner in which
the shares of Stock were adjusted under the terms of the agreement of merger or
consolidation.

        (f)    The issuance by the Company of stock of any class or series, or
securities convertible into, or exchangeable for, stock of any class or series,
for cash or property, or for labor or services either upon direct sale or upon
the exercise of rights or warrants to subscribe for them, or upon

A-9

--------------------------------------------------------------------------------






conversion or exchange of stock or obligations of the Company convertible into,
or exchangeable for, stock or other securities, shall not affect, and no
adjustment by reason of such issuance shall be made with respect to, the number,
class or series, or price of shares of Stock then subject to outstanding Options
or other Awards.

        4.7    Election Under Section 83(b) of the Code.    No Holder shall
exercise the election permitted under section 83(b) of the Code with respect to
any Award without the prior written approval of the Chief Financial Officer of
the Company. Any Holder who makes an election under section 83(b) of the Code
with respect to any Award without the prior written approval of the Chief
Financial Officer of the Company may, in the discretion of the Committee,
forfeit any or all Awards granted to him or her under the Plan.

        4.8    Forfeiture for Cause.    Notwithstanding any other provision of
the Plan or an Award Agreement, if the Committee finds by a majority vote that a
Holder, before or after his Termination of Employment or severance of
affiliation relationship with the Company and all Affiliates, (a) committed
fraud, embezzlement, theft, felony or an act of dishonesty in the course of his
employment by or affiliation with the Company or an Affiliate which conduct
damaged the Company or an Affiliate, (b) disclosed trade secrets of the Company
or an Affiliate or (c) violated the terms of any non-competition, non-disclosure
or similar agreement with respect to the Company or any Affiliate to which the
Holder is a party, then as of the date the Committee makes its finding some or
all Awards awarded to the Holder (including vested Awards that have been
exercised, vested Awards that have not been exercised and Awards that have not
yet vested), as determined by the Committee in its sole discretion, and all net
proceeds realized with respect to any such Awards, will be forfeited to the
Company on such terms as determined by the Committee. The findings and decision
of the Committee with respect to such matter, including those regarding the acts
of the Holder and the damage done to the Company, will be final for all
purposes. No decision of the Committee, however, will affect the finality of the
discharge of the individual by the Company or an Affiliate or severance of the
individual's affiliation with the Company and all Affiliates.

        4.9    Forfeiture Events.    The Committee may specify in an Award
Agreement that the Holder's rights, payments, and benefits with respect to an
Award shall be subject to reduction, cancellation, forfeiture, or recoupment
upon the occurrence of certain specified events, in addition to any otherwise
applicable vesting or performance conditions of an Award. Such events may
include, but shall not be limited to, Termination of Employment for cause,
termination of the Holder's provision of services to the Company or its
Affiliates, violation of material policies of the Company and its Affiliates,
breach of noncompetition, confidentiality, or other restrictive covenants that
may apply to the Holder, or other conduct by the Holder that is detrimental to
the business or reputation of the Company and its Affiliates.

        4.10    Award Agreements.    Each Award shall be embodied in a written
Award Agreement that shall be subject to the terms and conditions of the Plan.
The Award Agreement shall be signed by an executive officer of the Company,
other than the Holder, on behalf of the Company, and may be signed by the Holder
to the extent required by the Committee. The Award Agreement may specify the
effect of a Change in Control of the Company on the Award. The Award Agreement
may contain any other provisions that the Committee in its discretion shall deem
advisable which are not inconsistent with the terms and provisions of the Plan.

        4.11    Amendments of Award Agreements.    The terms of any outstanding
Award under the Plan may be amended from time to time by the Committee in its
discretion in any manner that it deems appropriate and that is consistent with
the terms of the Plan. However, no such amendment shall adversely affect in a
material manner any right of a Holder without his or her written consent. Except
as specified in Section 4.6(b), the Committee may not directly or indirectly
lower the exercise price of a previously granted Option or the grant price of a
previously granted SAR.

A-10

--------------------------------------------------------------------------------



        4.12    Rights as Stockholder.    A Holder shall not have any rights as
a stockholder with respect to Stock covered by an Option, a SAR, an RSU, a
Performance Unit, or an Other Stock-Based Award payable in Stock until the date,
if any, such Stock is issued by the Company; and, except as otherwise provided
in Section 4.6, no adjustment for dividends, or otherwise, shall be made if the
record date therefor is prior to the date of issuance of such Stock.

        4.13    Issuance of Shares of Stock.    Shares of Stock, when issued,
may be represented by a certificate or by book or electronic entry.

        4.14    Restrictions on Stock Received.    The Committee may impose such
conditions and/or restrictions on any shares of Stock issued pursuant to an
Award as it may deem advisable or desirable. These restrictions may include, but
shall not be limited to, a requirement that the Holder hold the shares of Stock
for a specified period of time.

        4.15    Compliance With Section 409A.    Awards shall be designed,
granted and administered in such a manner that they are either exempt from the
application of, or comply with, the requirements of Section 409A. The Plan and
each Award Agreement under the Plan that is intended to comply the requirements
of Section 409A shall be construed and interpreted in accordance with such
intent. If the Committee determines that an Award, Award Agreement, payment,
distribution, deferral election, transaction, or any other action or arrangement
contemplated by the provisions of the Plan would, if undertaken, cause a Holder
to become subject to additional taxes under Section 409A, then unless the
Committee specifically provides otherwise, such Award, Award Agreement, payment,
distribution, deferral election, transaction or other action or arrangement
shall not be given effect to the extent it causes such result and the related
provisions of the Plan and/or Award Agreement will be deemed modified, or, if
necessary, suspended in order to comply with the requirements of Section 409A to
the extent determined appropriate by the Committee, in each case without the
consent of or notice to the Holder. The exercisability of an Option or a SAR
shall not be extended to the extent that such extension would subject the Holder
to additional taxes under Section 409A.

        4.16    Source of Shares Deliverable Under Awards.    Any shares of
Stock delivered pursuant to an Award may consist, in whole or in part, of
authorized and unissued shares of Stock or of treasury shares of Stock.

        4.17    Date of Grant.    The date on which an option or SAR is granted
shall be the date the Company completes the corporate action constituting an
offer of stock for sale to a Holder under the terms and conditions of the Option
or SAR; provided that such corporate action shall not be considered complete
until the date on which the maximum number of shares that can be purchased under
the Option and the minimum Option price are fixed or determinable. If the
corporate action contemplates an immediate offer of stock for sale to a class of
individuals, then the date of the granting of an Option is the time or date of
that corporate action, if the offer is to be made immediately. If the corporate
action contemplates a particular date on which the offer is to be made, then the
date of grant is the contemplated date of the offer.


ARTICLE V

OPTIONS


        5.1    Authority to Grant Options.    Subject to the terms and
provisions of the Plan, the Committee, at any time, and from time to time, may
grant Options under the Plan to eligible persons in such number and upon such
terms as the Committee shall determine.

        5.2    Type of Options Available.    Options granted under the Plan may
be NSOs or ISOs.

        5.3    Option Agreement.    Each Option grant under the Plan shall be
evidenced by an Award Agreement that shall specify (a) whether the Option is
intended to be an ISO or an NSO, (b) the Option Price, (c) the duration of the
Option, (d) the number of shares of Stock to which the Option

A-11

--------------------------------------------------------------------------------




pertains, (e) the exercise restrictions applicable to the Option and (f) such
other provisions as the Committee shall determine that are not inconsistent with
the terms and provisions of the Plan. Notwithstanding the designation of an
Option as an ISO in the applicable Award Agreement for such Option, to the
extent the limitations of Section 5.10 of the Plan are exceeded with respect to
the Option, the portion of the Option in excess of the limitation shall be
treated as a NSO. An Option granted under the Plan may not be granted with any
Dividend Equivalents rights.

        5.4    Option Price.    The price at which shares of Stock may be
purchased under an Option (the "Option Price") shall not be less than 100
percent (100%) of the Fair Market Value of the shares of Stock on the date the
Option is granted. However, in the case of a Ten Percent Stockholder, the Option
Price for an ISO shall not be less than 110 percent (110%) of the Fair Market
Value of the shares of Stock on the date the ISO is granted. Subject to the
limitations set forth in the preceding sentences of this Section 5.4, the
Committee shall determine the Option Price for each grant of an Option under the
Plan.

        5.5    Duration of Option.    An Option shall not be exercisable after
the earlier of (i) the general term of the Option specified in the applicable
Award Agreement (which shall not exceed ten years) or (ii) the period of time
specified in the applicable Award Agreement that follows the Holder's
Termination of Employment or severance of affiliation relationship with the
Company. Unless the applicable Award Agreement specifies a shorter term, in the
case of an ISO granted to a Ten Percent Stockholder, the Option shall expire on
the fifth anniversary of the date the Option is granted.

        5.6    Amount Exercisable.    Each Option may be exercised at the time,
in the manner and subject to the conditions the Committee specifies in the Award
Agreement in its sole discretion.

        5.7    Exercise of Option.    

        (a)   General Method of Exercise.    Subject to the terms and provisions
of the Plan and the applicable Award Agreement, Options may be exercised in
whole or in part from time to time by the delivery of written notice in the
manner designated by the Committee stating (1) that the Holder wishes to
exercise such Option on the date such notice is so delivered, (2) the number of
shares of Stock with respect to which the Option is to be exercised and (3) the
address to which any certificate representing such shares of Stock should be
mailed or delivered. Except in the case of exercise by a third party broker as
provided below, in order for the notice to be effective the notice must be
accompanied by payment of the Option Price by any combination of the following:
(a) cash, certified check, bank draft or postal or express money order for an
amount equal to the Option Price under the Option, (b) an election to make a
cashless exercise through a registered broker-dealer (if approved in advance by
the Committee or an executive officer of the Company) or (c) any other form of
payment which is acceptable to the Committee.

        (b)   Exercise Through Third-Party Broker.    The Committee may permit a
Holder to elect to pay the Option Price and any applicable tax withholding
resulting from such exercise by authorizing a third-party broker to sell all or
a portion of the shares of Stock acquired upon exercise of the Option and remit
to the Company a sufficient portion of the sale proceeds to pay the Option Price
and any applicable tax withholding resulting from such exercise.

        5.8    Notification of Disqualifying Disposition.    If any Optionee
shall make any disposition of shares of Stock issued pursuant to the exercise of
an ISO under the circumstances described in section 421(b) of the Code (relating
to certain disqualifying dispositions), such Optionee shall notify the Company
of such disposition within ten (10) days thereof.

        5.9    No Rights as Stockholder.    An Optionee shall not have any
rights as a stockholder with respect to Stock covered by an Option until the
date a stock certificate for such Stock is issued by the Company; and, except as
otherwise provided in Section 4.6, no adjustment for dividends, or otherwise,
shall be made if the record date therefor is prior to the date of issuance of
such certificate.

A-12

--------------------------------------------------------------------------------





        5.10    $100,000 Limitation on ISOs.    To the extent that the aggregate
Fair Market Value of Stock with respect to which ISOs first become exercisable
by a Holder in any calendar year exceeds $100,000, taking into account both
shares of Stock subject to ISOs under the Plan and Stock subject to ISOs under
all other plans of the Company, such Options shall be treated as NSOs. For this
purpose, the "Fair Market Value" of the Stock subject to Options shall be
determined as of the date the Options were awarded. In reducing the number of
Options treated as ISOs to meet the $100,000 limit, the most recently granted
Options shall be reduced first. To the extent a reduction of simultaneously
granted Options is necessary to meet the $100,000 limit, the Committee may, in
the manner and to the extent permitted by law, designate which shares of Stock
are to be treated as shares acquired pursuant to the exercise of an ISO.


ARTICLE VI

STOCK APPRECIATION RIGHTS


        6.1    Authority to Grant SAR Awards.    Subject to the terms and
provisions of the Plan, the Committee, at any time, and from time to time, may
grant SARs under the Plan to eligible persons in such number and upon such terms
as the Committee shall determine. Subject to the terms and conditions of the
Plan, the Committee shall have complete discretion in determining the number of
SARs granted to each Holder and, consistent with the provisions of the Plan, in
determining the terms and conditions pertaining to such SARs.

        6.2    Type of Stock Appreciation Rights Available.    SARs granted
under the Plan may be Freestanding SARs, Tandem SARs or any combination of these
forms of SARs.

        6.3    General Terms.    Subject to the terms and conditions of the
Plan, a SAR granted under the Plan shall confer on the recipient a right to
receive, upon exercise thereof, an amount equal to the excess of (a) the Fair
Market Value of one share of the Stock on the date of exercise over (b) the
grant price of the SAR, which shall not be less than one hundred percent (100%)
of the Fair Market Value of one share of the Stock on the date of grant of the
SAR. The grant price of a Freestanding SAR shall not be less than the Fair
Market Value of a share of the Stock on the date of grant of the SAR. The grant
price of a Tandem SAR shall equal the Option Price of the Option which is
related to the Tandem SAR. A SAR granted under the Plan may not be granted with
any Dividend Equivalents rights.

        6.4    SAR Agreement.    Each Award of SARs granted under the Plan shall
be evidenced by an Award Agreement that shall specify (a) whether the SAR is
intended to be a Freestanding SAR or a Tandem SAR, (b) the grant price of the
SAR, (c) the term of the SAR, (d) the vesting and termination provisions of the
SAR and (e) such other provisions as the Committee shall determine that are not
inconsistent with the terms and provisions of the Plan. The Committee may impose
such additional conditions or restrictions on the exercise of any SAR as it may
deem appropriate.

        6.5    Term of SAR.    The term of a SAR granted under the Plan shall be
determined by the Committee, in its sole discretion; provided that no SAR shall
be exercisable on or after the tenth anniversary date of its grant.
Notwithstanding any other provision of this Plan to the contrary, with respect
to a Tandem SAR granted in connection with an ISO: (a) the Tandem SAR will
expire no later than the expiration of the underlying ISO; (b) the value of the
payout with respect to the Tandem SAR may be for no more than one hundred
percent (100%) of the excess of the Fair Market Value of the shares of Stock
subject to the underlying ISO at the time the Tandem SAR is exercised over the
Option Price of the underlying ISO; and (c) the Tandem SAR may be exercised only
when the Fair Market Value of the shares of Stock subject to the ISO exceeds the
Option Price of the ISO.

        6.6    Exercise of Freestanding SARs.    Subject to the terms and
provisions of the Plan and the applicable Award Agreement, Freestanding SARs may
be exercised in whole or in part from time to

A-13

--------------------------------------------------------------------------------




time by the delivery of written notice in the manner designated by the Committee
stating (a) that the Holder wishes to exercise such SAR on the date such notice
is so delivered, (b) the number of shares of Stock with respect to which the SAR
is to be exercised and (c) the address to which the payment due under such SAR
should be mailed. In accordance with applicable law, a Freestanding SAR may be
exercised upon whatever additional terms and conditions the Committee, in its
sole discretion, imposes.

        6.7    Exercise of Tandem SARs.    Subject to the terms and provisions
of the Plan and the applicable Award Agreement, Tandem SARs may be exercised for
all or part of the shares of Stock subject to the related Option upon the
surrender of the right to exercise the equivalent portion of the related Option
and by the delivery of written notice in the manner designated by the Committee
stating (a) that the Holder wishes to exercise such SAR on the date such notice
is so delivered, (b) the number of shares of Stock with respect to which the SAR
is to be exercised and (c) the address to which the payment due under such SAR
should be mailed. A Tandem SAR may be exercised only with respect to the shares
of Stock for which its related Option is then exercisable. In accordance with
applicable law, a Tandem SAR may be exercised upon whatever additional terms and
conditions the Committee, in its sole discretion, imposes.

        6.8    Payment of SAR Amount.    Upon the exercise of a SAR, a Holder
shall be entitled to receive payment from the Company in an amount determined by
multiplying the excess of the Fair Market Value of a share of Stock on the date
of exercise over the grant price of the SAR by the number of shares of Stock
with respect to which the SAR is exercised. At the discretion of the Committee,
the payment upon SAR exercise may be in cash, in Stock of equivalent value, in
some combination thereof or in any other manner approved by the Committee in its
sole discretion. The Committee's determination regarding the form of SAR payout
shall be set forth in the Award Agreement pertaining to the grant of the SAR.

        6.9    Termination of Employment or Affiliation.    Each Award Agreement
shall set forth the extent to which the Holder of a SAR shall have the right to
exercise the SAR following the Holder's Termination of Employment or severance
of affiliation relationship with the Company. Such provisions shall be
determined in the sole discretion of the Committee, may be included in the Award
Agreement entered into with the Holder, need not be uniform among all SARs
issued pursuant to the Plan, and may reflect distinctions based on the reasons
for termination or severance.


ARTICLE VII

RESTRICTED STOCK AWARDS


        7.1    Restricted Stock Awards.    Subject to the terms and provisions
of the Plan, the Committee, at any time, and from time to time, may make Awards
of Restricted Stock under the Plan to eligible persons in such number and upon
such terms as the Committee shall determine. The amount of, the vesting and the
transferability restrictions applicable to any Restricted Stock Award shall be
determined by the Committee in its sole discretion. If the Committee imposes
vesting or transferability restrictions on a Holder's rights with respect to
Restricted Stock, the Committee may issue such instructions to the Company's
share transfer agent in connection therewith as it deems appropriate. The
Committee may also cause the certificate for shares of Stock issued pursuant to
a Restricted Stock Award to be imprinted with any legend which counsel for the
Company considers advisable with respect to the restrictions or, should the
shares of Stock be represented by book or electronic entry rather than a
certificate, the Company may take such steps to restrict transfer of the shares
of Stock as counsel for the Company considers necessary or advisable to comply
with applicable law.

        7.2    Restricted Stock Award Agreement.    Each Restricted Stock Award
shall be evidenced by an Award Agreement that contains any vesting,
transferability restrictions and other provisions not inconsistent with the Plan
as the Committee may specify.

A-14

--------------------------------------------------------------------------------



        7.3    Holder's Rights as Stockholder.    Subject to the terms and
conditions of the Plan, each recipient of a Restricted Stock Award shall have
all the rights of a stockholder with respect to the shares of Restricted Stock
included in the Restricted Stock Award during the Period of Restriction
established for the Restricted Stock Award. Dividends paid with respect to
Restricted Stock in cash or property other than shares of Stock or rights to
acquire shares of Stock shall be paid to the recipient of the Restricted Stock
Award currently. Dividends paid in shares of Stock or rights to acquire shares
of Stock shall be added to and become a part of the Restricted Stock. During the
Period of Restriction, certificates representing the Restricted Stock shall be
registered in the Holder's name and bear a restrictive legend to the effect that
ownership of such Restricted Stock, and the enjoyment of all rights appurtenant
thereto, are subject to the restrictions, terms, and conditions provided in the
Plan and the applicable Award Agreement. Such certificates shall be deposited by
the recipient with the Secretary of the Company or such other officer of the
Company as may be designated by the Committee, together with all stock powers or
other instruments of assignment, each endorsed in blank, which will permit
transfer to the Company of all or any portion of the Restricted Stock which
shall be forfeited in accordance with the Plan and the applicable Award
Agreement.


ARTICLE VIII

RESTRICTED STOCK UNIT AWARDS


        8.1    Authority to Grant RSU Awards.    Subject to the terms and
provisions of the Plan, the Committee, at any time, and from time to time, may
grant RSU Awards under the Plan to eligible persons in such amounts and upon
such terms as the Committee shall determine. The amount of, the vesting and the
transferability restrictions applicable to any RSU Award shall be determined by
the Committee in its sole discretion. The Committee shall maintain a bookkeeping
ledger account which reflects the number of RSUs credited under the Plan for the
benefit of a Holder.

        8.2    RSU Award.    An RSU Award shall be similar in nature to a
Restricted Stock Award except that no shares of Stock are actually transferred
to the Holder until a later date specified in the applicable Award Agreement.
Each RSU shall have a value equal to the Fair Market Value of a share of Stock.

        8.3    RSU Award Agreement.    Each RSU Award shall be evidenced by an
Award Agreement that contains any Substantial Risk of Forfeiture,
transferability restrictions, form and time of payment provisions and other
provisions not inconsistent with the Plan as the Committee may specify.

        8.4    Dividend Equivalents.    An Award Agreement for an RSU Award may
specify that the Holder shall be entitled to the payment of Dividend Equivalents
under the Award.

        8.5    Form of Payment Under RSU Award.    Payment under an RSU Award
shall be made in either cash or shares of Stock as specified in the applicable
Award Agreement.

        8.6    Time of Payment Under RSU Award.    A Holder's payment under an
RSU Award shall be made at such time as is specified in the applicable Award
Agreement. The Award Agreement shall specify that the payment will be made (1)
by a date that is no later than the date that is two and one-half (21/2) months
after the end of the Fiscal Year in which the RSU Award payment is no longer
subject to a Substantial Risk of Forfeiture or (2) at a time that is permissible
under Section 409A.


ARTICLE IX

PERFORMANCE STOCK AWARDS AND
PERFORMANCE UNIT AWARDS


        9.1    Authority to Grant Performance Stock Awards and Performance Unit
Awards.    Subject to the terms and provisions of the Plan, the Committee, at
any time, and from time to time, may grant

A-15

--------------------------------------------------------------------------------



Performance Stock Awards and Performance Unit Awards under the Plan to eligible
persons in such amounts and upon such terms as the Committee shall determine.
The amount of, the vesting and the transferability restrictions applicable to
any Performance Stock Award and Performance Unit Award shall be based upon the
attainment of such Performance Goals as the Committee may determine; provided,
however, that the performance period for any Performance Stock Award or
Performance Unit Award shall not be less than one year. If the Committee imposes
vesting or transferability restrictions on a Holder's rights with respect to
Performance Stock Awards or Performance Unit Awards, the Committee may issue
such instructions to the Company's share transfer agent in connection therewith
as it deems appropriate. The Committee may also cause the certificate for shares
of Stock issued pursuant to a Performance Stock Award or Performance Unit Award
to be imprinted with any legend which counsel for the Company considers
advisable with respect to the restrictions or, should the shares of Stock be
represented by book or electronic entry rather than a certificate, the Company
may take such steps to restrict transfer of the shares of Stock as counsel for
the Company considers necessary or advisable to comply with applicable law.

        9.2    Performance Goals.    A Performance Goal must be objective such
that a third party having knowledge of the relevant facts could determine
whether the goal is met. Such a Performance Goal may be based on one or more
business criteria that apply to the Holder, one or more business units of the
Company, or the Company as a whole, with reference to one or more of the
following: earnings per share, earnings per share growth, total shareholder
return, economic value added, cash return on capitalization, increased revenue,
revenue ratios (per employee or per customer), net income, stock price, market
share, return on equity, return on assets, return on capital, return on capital
compared to cost of capital, return on capital employed, return on invested
capital, shareholder value, net cash flow, operating income, earnings before
interest, taxes and depreciation, cash flow, cash flow from operations, cost
reductions, cost ratios (per employee or per customer), expense control,
proceeds from dispositions, project completion time and budget goals, net cash
flow before financing activities, customer growth, total market value, dividend
payout, dividend growth. Goals may also be based on performance relative to a
peer group of companies. Unless otherwise stated, such a Performance Goal need
not be based upon an increase or positive result under a particular business
criterion and could include, for example, maintaining the status quo or limiting
economic losses (measured, in each case, by reference to specific business
criteria). Performance Goals may be determined by including or excluding, in the
Committee's discretion, items that are determined to be extraordinary, unusual
in nature, infrequent in occurrence, related to the disposal or acquisition of a
segment of a business, or related to a change in accounting principal, in each
case, based on Opinion No. 30 of the Accounting Principles Board (APB Opinion
No. 30) or other applicable accounting rules, or consistent with Company
accounting policies and practices in effect on the date the Performance Goal is
established. In interpreting Plan provisions applicable to Performance Goals and
Performance Stock Awards or Performance Unit Awards, it is intended that the
Plan will conform with the standards of section 162(m) of the Code and Treasury
Regulations §1.162-27(e)(2)(i), and the Committee in establishing such goals and
interpreting the Plan shall be guided by such provisions. Prior to the payment
of any compensation based on the achievement of Performance Goals, the Committee
must certify in writing that applicable Performance Goals and any of the
material terms thereof were, in fact, satisfied. Subject to the foregoing
provisions, the terms, conditions and limitations applicable to any Performance
Stock or Performance Unit Awards made pursuant to the Plan shall be determined
by the Committee.

        9.3    Time of Establishment of Performance Goals.    With respect to a
Covered Employee, a Performance Goal for a particular Performance Stock Award or
Performance Unit Award must be established by the Committee prior to the earlier
to occur of (a) 90 days after the commencement of the period of service to which
the Performance Goal relates or (b) the lapse of 25 percent of the period of
service, and in any event while the outcome is substantially uncertain.

A-16

--------------------------------------------------------------------------------



        9.4    Written Agreement.    Each Performance Stock Award and
Performance Unit Award shall be evidenced by an Award Agreement that contains
any vesting, transferability restrictions and other provisions not inconsistent
with the Plan as the Committee may specify.

        9.5    Form of Payment Under Performance Unit Award.    Payment under a
Performance Unit Award shall be made in cash and/or shares of Stock as specified
in the Holder's Award Agreement.

        9.6    Time of Payment Under Performance Unit Award.    A Holder's
payment under a Performance Unit Award shall be made at such time as is
specified in the applicable Award Agreement. The Award Agreement shall specify
that the payment will be made (a) by a date that is no later than the date that
is two and one-half (21/2) months after the end of the calendar year in which
the Performance Unit Award payment is no longer subject to a Substantial Risk of
Forfeiture or (b) at a time that is permissible under Section 409A.

        9.7    Holder's Rights as Stockholder With Respect to a Performance
Stock Award.    Subject to the terms and conditions of the Plan, each Holder of
a Performance Stock Award shall have all the rights of a stockholder with
respect to the shares of Stock issued to the Holder pursuant to the Award during
any period in which such issued shares of Stock are subject to forfeiture and
restrictions on transfer, including without limitation, the right to vote such
shares of Stock.

        9.8    Increases Prohibited.    None of the Committee or the Board may
increase the amount of compensation payable under a Performance Stock Award or
Performance Unit Award. If the time at which a Performance Stock Award or
Performance Unit Award will vest or be paid is accelerated for any reason, the
number of shares of Stock subject to, or the amount payable under, the
Performance Stock Award or Performance Unit Award shall be reduced pursuant to
Department of Treasury Regulation §1.162-27(e)(2)(iii) to reasonably reflect the
time value of money.

        9.9    Stockholder Approval.    No payments of Stock or cash will be
made to a Covered Employee pursuant to this Article IX unless the stockholder
approval requirements of Department of Treasury Regulation §1.162-27(e)(4) are
satisfied.

        9.10    Dividend Equivalents.    An Award Agreement for a Performance
Unit Award may specify that the Holder shall be entitled to the payment of
Dividend Equivalents under the Award.


ARTICLE X

OTHER STOCK-BASED AWARDS


        10.1    Authority to Grant Other Stock-Based Awards.    Subject to the
terms and provisions of the Plan, the Committee, at any time, and from time to
time, may grant other types of equity-based or equity-related Awards not
otherwise described by the terms and provisions of the Plan (including the grant
or offer for sale of unrestricted shares of Stock) under the Plan to eligible
persons in such number and upon such terms as the Committee shall determine.
Such Awards may involve the transfer of actual shares of Stock to Holders, or
payment in cash or otherwise of amounts based on the value of shares of Stock
and may include, without limitation, Awards designed to comply with or take
advantage of the applicable local laws of jurisdictions other than the United
States.

        10.2    Value of Other Stock-Based Award.    Each Other Stock-Based
Award shall be expressed in terms of shares of Stock or units based on shares of
Stock, as determined by the Committee.

        10.3    Payment of Other Stock-Based Award.    Payment, if any, with
respect to an Other Stock-Based Award shall be made in accordance with the terms
of the Award, in cash or shares of Stock as the Committee determines.

        10.4    Termination of Employment or Affiliation.    The Committee shall
determine the extent to which a Holder's rights with respect to Other
Stock-Based Awards shall be affected by the Holder's

A-17

--------------------------------------------------------------------------------




Termination of Employment or severance of affiliation relationship with the
Company. Such provisions shall be determined in the sole discretion of the
Committee and need not be uniform among all Other Stock-Based Awards issued
pursuant to the Plan


ARTICLE XI

SUBSTITUTION AWARDS


        Awards may be granted under the Plan from time to time in substitution
for stock options and other awards held by employees and directors of other
entities who are about to become Employees or affiliated with the Company or any
of its Affiliates, or whose employer or corporation with respect to which it
provides services is about to become an Affiliate as the result of a merger or
consolidation of the Company with another corporation, or the acquisition by the
Company of substantially all the assets of another corporation, or the
acquisition by the Company of at least fifty percent (50%) of the issued and
outstanding stock of another corporation as the result of which such other
corporation will become a subsidiary of the Company. The terms and conditions of
the substitute Awards so granted may vary from the terms and conditions set
forth in the Plan to such extent as the Board at the time of grant may deem
appropriate to conform, in whole or in part, to the provisions of the award in
substitution for which they are granted.


ARTICLE XII

ADMINISTRATION


        12.1    Awards.    The Plan shall be administered by the Committee or,
in the absence of the Committee or in the case of awards issued to Directors,
the Plan shall be administered by the Board. The members of the Committee (that
is not itself the Board) shall serve at the discretion of the Board. The
Committee shall have full and exclusive power and authority to administer the
Plan and to take all actions that the Plan expressly contemplates or are
necessary or appropriate in connection with the administration of the Plan with
respect to Awards granted under the Plan.

        12.2    Authority of the Committee.    The Committee shall have full and
exclusive power to interpret and apply the terms and provisions of the Plan and
Awards made under the Plan, and to adopt such rules, regulations and guidelines
for implementing the Plan as the Committee may deem necessary or proper, all of
which powers shall be exercised in the best interests of the Company and in
keeping with the objectives of the Plan. A majority of the members of the
Committee shall constitute a quorum for the transaction of business, and the
vote of a majority of those members present at any meeting shall decide any
question brought before that meeting. Any decision or determination reduced to
writing and signed by a majority of the members shall be as effective as if it
had been made by a majority vote at a meeting properly called and held. All
questions of interpretation and application of the Plan, or as to Awards granted
under the Plan, shall be subject to the determination, which shall be final and
binding, of a majority of the whole Committee. No member of the Committee shall
be liable for any act or omission of any other member of the Committee or for
any act or omission on his own part, including but not limited to the exercise
of any power or discretion given to him under the Plan, except those resulting
from his own gross negligence or willful misconduct. In carrying out its
authority under the Plan, the Committee shall have full and final authority and
discretion, including but not limited to the following rights, powers and
authorities to (a) determine the persons to whom and the time or times at which
Awards will be made; (b) determine the number and exercise price of shares of
Stock covered in each Award subject to the terms and provisions of the Plan
(including, but not limited to, the provisions of Section 4.11 which prohibit
repricing); (c) determine the terms, provisions and conditions of each Award,
which need not be identical and need not match the default terms set forth in
the Plan; (d) accelerate the time at which any outstanding Award will vest; (e)
prescribe, amend and rescind rules and regulations relating to administration of
the Plan; and (f) make all other

A-18

--------------------------------------------------------------------------------




determinations and take all other actions deemed necessary, appropriate or
advisable for the proper administration of the Plan.

        The Committee may correct any defect or supply any omission or reconcile
any inconsistency in the Plan or in any Award to a Holder in the manner and to
the extent the Committee deems necessary or desirable to further the Plan's
objectives. Further, the Committee shall make all other determinations that may
be necessary or advisable for the administration of the Plan. As permitted by
law and the terms and provisions of the Plan, the Committee may delegate its
authority as identified in this Section 12.2. The Committee may employ
attorneys, consultants, accountants, agents, and other persons, any of whom may
be an Employee, and the Committee, the Company, and its officers and Board shall
be entitled to rely upon the advice, opinions, or valuations of any such
persons.

        12.3    Decisions Binding.    All determinations and decisions made by
the Committee or the Board, as the case may be, pursuant to the provisions of
the Plan and all related orders and resolutions of the Committee or the Board,
as the case may be, shall be final, conclusive and binding on all persons,
including the Company, its stockholders, Holders and the estates and
beneficiaries of Holders.

        12.4    No Liability.    Under no circumstances shall the Company, the
Board or the Committee incur liability for any indirect, incidental,
consequential or special damages (including lost profits) of any form incurred
by any person, whether or not foreseeable and regardless of the form of the act
in which such a claim may be brought, with respect to the Plan or the Company's,
the Committee's or the Board's roles in connection with the Plan.


ARTICLE XIII

AMENDMENT OR TERMINATION OF PLAN


        13.1    Amendment, Modification, Suspension, and Termination.    Subject
to Section 13.2, the Board may, at any time and from time to time, alter, amend,
modify, suspend, or terminate the Plan and the Committee may, at any time and
from time to time, alter, amend, modify, suspend, or terminate any Award
Agreement in whole or in part; provided, however, that, without the prior
approval of the Company's stockholders and except as provided in Section 4.6,
the Committee shall not directly or indirectly lower the Option Price of a
previously granted Option or the grant price of a previously granted SAR, and no
amendment of the Plan shall be made without stockholder approval if stockholder
approval is required by applicable law or stock exchange rules.

        13.2    Awards Previously Granted.    Notwithstanding any other
provision of the Plan to the contrary, no termination, amendment, suspension, or
modification of the Plan or an Award Agreement shall adversely affect in any
material way any Award previously granted under the Plan, without the written
consent of the Holder holding such Award.


ARTICLE XIV

ACCELERATION OF VESTING FOR CERTAIN AWARDS
ON CHANGE IN CONTROL OF THE COMPANY


        Notwithstanding any provision of the Plan to the contrary, in the event
of an occurrence of a Change in Control of the Company all then outstanding
Options, SARs, Restricted Stock Awards and Performance Stock Awards granted
under the Plan shall become fully vested, and exercisable and all substantial
risk of forfeiture restrictions applicable thereto shall lapse. The effect, if
any, of a Change in Control of the Company upon any other Award granted under
the Plan shall be determined in accordance with the terms of the applicable
Award Agreement issued by the Committee that are applicable to the Award.

A-19

--------------------------------------------------------------------------------




ARTICLE XV

MISCELLANEOUS


        15.1    Unfunded Plan/No Establishment of a Trust Fund.    Holders shall
have no right, title, or interest whatsoever in or to any investments that the
Company or any of its Affiliates may make to aid in meeting obligations under
the Plan. Nothing contained in the Plan, and no action taken pursuant to its
provisions, shall create or be construed to create a trust of any kind, or a
fiduciary relationship between the Company and any Holder, beneficiary, legal
representative, or any other person. To the extent that any person acquires a
right to receive payments from the Company under the Plan, such right shall be
no greater than the right of an unsecured general creditor of the Company. All
payments to be made hereunder shall be paid from the general funds of the
Company and no special or separate fund shall be established and no segregation
of assets shall be made to assure payment of such amounts, except as expressly
set forth in the Plan. No property shall be set aside nor shall a trust fund of
any kind be established to secure the rights of any Holder under the Plan. The
Plan is not intended to be subject to the Employee Retirement Income Security
Act of 1974, as amended.

        15.2    No Employment Obligation.    The granting of any Award shall not
constitute an employment contract, express or implied, nor impose upon the
Company or any Affiliate any obligation to employ or continue to employ, or
utilize the services of, any Holder. The right of the Company or any Affiliate
to terminate the employment of, or provision of services by, any person shall
not be diminished or affected by reason of the fact that an Award has been
granted to him, and nothing in the Plan or an Award Agreement shall interfere
with or limit in any way the right of the Company or its Affiliates to terminate
any Holder's employment or provision of services to the Company at any time or
for any reason not prohibited by law.

        15.3    Tax Withholding.    The Company or any Affiliate shall be
entitled to deduct from other compensation payable to each Holder any sums
required by federal, state or local tax law to be withheld with respect to the
vesting or exercise of an Award or lapse of restrictions on an Award. In the
alternative, the Company may require the Holder (or other person validly
exercising the Award) to pay such sums for taxes directly to the Company or any
Affiliate in cash or by check within one day after the date of vesting, exercise
or lapse of restrictions. In the discretion of the Committee, and with the
consent of the Holder, the Company may reduce the number of shares of Stock
issued to the Holder upon such Holder's exercise of an Option to satisfy the tax
withholding obligations of the Company or an Affiliate; provided that the Fair
Market Value of the shares of Stock held back shall not exceed the Company's or
the Affiliate's Minimum Statutory Tax Withholding Obligation. The Committee may,
in its discretion, permit a Holder to satisfy any Minimum Statutory Tax
Withholding Obligation arising upon the vesting of an Award by delivering to the
Holder a reduced number of shares of Stock in the manner specified herein. If
permitted by the Committee and acceptable to the Holder, at the time of vesting
of shares under the Award, the Company shall (a) calculate the amount of the
Company's or an Affiliate's Minimum Statutory Tax Withholding Obligation on the
assumption that all such shares of Stock vested under the Award are made
available for delivery, (b) reduce the number of such shares of Stock made
available for delivery so that the Fair Market Value of the shares of Stock
withheld on the vesting date approximates the Company's or an Affiliate's
Minimum Statutory Tax Withholding Obligation and (c) in lieu of the withheld
shares of Stock, remit cash to the United States Treasury and/or other
applicable governmental authorities, on behalf of the Holder, in the amount of
the Minimum Statutory Tax Withholding Obligation. The Company shall withhold
only whole shares of Stock to satisfy its Minimum Statutory Tax Withholding
Obligation. Where the Fair Market Value of the withheld shares of Stock does not
equal the amount of the Minimum Statutory Tax Withholding Obligation, the
Company shall withhold shares of Stock with a Fair Market Value slightly less
than the amount of the Minimum Statutory Tax Withholding Obligation and the
Holder must satisfy the remaining minimum withholding obligation in some other
manner permitted under this Section 15.3. The withheld shares of Stock not made
available for delivery by the Company shall be

A-20

--------------------------------------------------------------------------------




retained as treasury shares or will be cancelled and the Holder's right, title
and interest in such shares of Stock shall terminate. The Company shall have no
obligation upon vesting or exercise of any Award or lapse of restrictions on an
Award until the Company or an Affiliate has received payment sufficient to cover
the Minimum Statutory Tax Withholding Obligation with respect to that vesting,
exercise or lapse of restrictions. Neither the Company nor any Affiliate shall
be obligated to advise a Holder of the existence of the tax or the amount which
it will be required to withhold.

        15.4    Indemnification of the Committee.    The Company shall indemnify
each present and future member of the Committee against, and each member of the
Committee shall be entitled without further action on his or her part to
indemnity from the Company for, all expenses (including attorney's fees, the
amount of judgments and the amount of approved settlements made with a view to
the curtailment of costs of litigation, other than amounts paid to the Company
itself) reasonably incurred by such member in connection with or arising out of
any action, suit or proceeding in which such member may be involved by reason of
such member being or having been a member of the Committee, whether or not he or
she continues to be a member of the Committee at the time of incurring the
expenses, including, without limitation, matters as to which such member shall
be finally adjudged in any action, suit or proceeding to have been negligent in
the performance of such member's duty as a member of the Committee. However,
this indemnity shall not include any expenses incurred by any member of the
Committee in respect of matters as to which such member shall be finally
adjudged in any action, suit or proceeding to have been guilty of gross
negligence or willful misconduct in the performance of his duty as a member of
the Committee. In addition, no right of indemnification under the Plan shall be
available to or enforceable by any member of the Committee unless, within 60
days after institution of any action, suit or proceeding, such member shall have
offered the Company, in writing, the opportunity to handle and defend same at
its own expense. This right of indemnification shall inure to the benefit of the
heirs, executors or administrators of each member of the Committee and shall be
in addition to all other rights to which a member of the Committee may be
entitled as a matter of law, contract or otherwise.

        15.5    Gender and Number.    If the context requires, words of one
gender when used in the Plan shall include the other and words used in the
singular or plural shall include the other.

        15.6    Severability.    In the event any provision of the Plan shall be
held illegal or invalid for any reason, the illegality or invalidity shall not
affect the remaining parts of the Plan, and the Plan shall be construed and
enforced as if the illegal or invalid provision had not been included.

        15.7    Headings.    Headings of Articles and Sections are included for
convenience of reference only and do not constitute part of the Plan and shall
not be used in construing the terms and provisions of the Plan.

        15.8    Other Compensation Plans.    The adoption of the Plan shall not
affect any other option, incentive or other compensation or benefit plans in
effect for the Company or any Affiliate, nor shall the Plan preclude the Company
from establishing any other forms of incentive compensation arrangements for
Employees or Directors.

        15.9    Retirement and Welfare Plans.    Neither Awards made under the
Plan nor shares of Stock or cash paid pursuant to such Awards, may be included
as "compensation" for purposes of computing the benefits payable to any person
under the Company's or any Affiliate's retirement plans (both qualified and
non-qualified) or welfare benefit plans unless such other plan expressly
provides that such compensation shall be taken into account in computing a
participant's benefit.

        15.10    Other Awards.    The grant of an Award shall not confer upon
the Holder the right to receive any future or other Awards under the Plan,
whether or not Awards may be granted to similarly situated Holders, or the right
to receive future Awards upon the same terms or conditions as previously
granted.

A-21

--------------------------------------------------------------------------------



        15.11    Successors.    All obligations of the Company under the Plan
with respect to Awards granted hereunder shall be binding on any successor to
the Company, whether the existence of such successor is the result of a direct
or indirect purchase of all or substantially all of the business and/or assets
of the Company, or a merger, consolidation, or other transaction.

        15.12    Law Limitations/Governmental Approvals.    The granting of
Awards and the issuance of shares of Stock under the Plan shall be subject to
all applicable laws, rules, and regulations, and to such approvals by any
governmental agencies or national securities exchanges as may be required.

        15.13    Delivery of Title.    The Company shall have no obligation to
issue or deliver evidence of title for shares of Stock issued under the Plan
prior to (a) obtaining any approvals from governmental agencies that the Company
determines are necessary or advisable; and (b) completion of any registration or
other qualification of the Stock under any applicable national or foreign law or
ruling of any governmental body that the Company determines to be necessary or
advisable.

        15.14    Inability to Obtain Authority.    The inability of the Company
to obtain authority from any regulatory body having jurisdiction, which
authority is deemed by the Company's counsel to be necessary to the lawful
issuance and sale of any shares of Stock hereunder, shall relieve the Company of
any liability in respect of the failure to issue or sell such shares of Stock as
to which such requisite authority shall not have been obtained.

        15.15    Investment Representations.    The Committee may require any
person receiving Stock pursuant to an Award under the Plan to represent and
warrant in writing that the person is acquiring the shares of Stock for
investment and without any present intention to sell or distribute such Stock.

        15.16    Persons Residing Outside of the United
States.    Notwithstanding any provision of the Plan to the contrary, in order
to comply with the laws in other countries in which the Company or any of its
Affiliates operates or has Employees, the Committee, in its sole discretion,
shall have the power and authority to (a) determine which Affiliates shall be
covered by the Plan; (b) determine which persons employed outside the United
States are eligible to participate in the Plan; (c) amend or vary the terms and
provisions of the Plan and the terms and conditions of any Award granted to
persons who reside outside the United States; (d) establish subplans and modify
exercise procedures and other terms and procedures to the extent such actions
may be necessary or advisable—any subplans and modifications to Plan terms and
procedures established under this Section 15.16 by the Committee shall be
attached to the Plan document as Appendices; and (e) take any action, before or
after an Award is made, that it deems advisable to obtain or comply with any
necessary local government regulatory exemptions or approvals. Notwithstanding
the above, the Committee may not take any actions hereunder, and no Awards shall
be granted, that would violate the Exchange Act, the Code, any securities law or
governing statute or any other applicable law.

        15.17    Arbitration of Disputes.    Subject to the provisions of
Article XIV, any controversy arising out of or relating to the Plan or an Award
Agreement shall be resolved by arbitration conducted pursuant to the arbitration
rules of the American Arbitration Association. The arbitration shall be final
and binding on the parties.

        15.18    No Fractional Shares.    No fractional shares of Stock shall be
issued or delivered pursuant to the Plan or any Award. The Committee shall
determine whether cash, additional Awards, or other property shall be issued or
paid in lieu of fractional shares of Stock or whether such fractional shares or
any rights thereto shall be forfeited or otherwise eliminated.

        15.19    Governing Law.    The provisions of the Plan and the rights of
all persons claiming thereunder shall be construed, administered and governed
under the laws of the State of Delaware, excluding any conflicts or choice of
law rule or principle that might otherwise refer construction or interpretation
of the Plan to the substantive law of another jurisdiction. Unless otherwise
provided in the Award Agreement, recipients of an Award under the Plan are
deemed to submit to the exclusive jurisdiction and venue of the federal or state
courts of Texas, to resolve any and all issues that may arise out of or relate
to the Plan or any related Award Agreement.

A-22

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.1


Annex A



ARTICLE I ESTABLISHMENT, PURPOSE AND DURATION
ARTICLE II DEFINITIONS
ARTICLE III ELIGIBILITY AND PARTICIPATION
ARTICLE IV GENERAL PROVISIONS RELATING TO AWARDS
ARTICLE V OPTIONS
ARTICLE VI STOCK APPRECIATION RIGHTS
ARTICLE VII RESTRICTED STOCK AWARDS
ARTICLE VIII RESTRICTED STOCK UNIT AWARDS
ARTICLE IX PERFORMANCE STOCK AWARDS AND PERFORMANCE UNIT AWARDS
ARTICLE X OTHER STOCK-BASED AWARDS
ARTICLE XI SUBSTITUTION AWARDS
ARTICLE XII ADMINISTRATION
ARTICLE XIII AMENDMENT OR TERMINATION OF PLAN
ARTICLE XIV ACCELERATION OF VESTING FOR CERTAIN AWARDS ON CHANGE IN CONTROL OF
THE COMPANY
ARTICLE XV MISCELLANEOUS
